Citation Nr: 1044276	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  02-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1972 to July 1974.
This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2003, at which 
time the Board remanded it for additional development.  The 
requested development was completed, and thereafter, in a 
November 2006 decision, the Board denied service connection for a 
right knee disability and a bilateral foot disability.  The 
Veteran subsequently appealed these issues to the United States 
Court of Appeals for Veterans Claims (Court).  While that case 
was pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate the 
Board's decision and remand the Veteran's claims for 
readjudication.  In a March 2008 Order, the Court granted the 
joint motion, vacated the Board's November 2006 decision, and 
remanded this case to the Board for readjudication.

The claim was again before the Board in July 2009, at which time 
the Board denied service connection for the knee and foot 
disabilities.  The Veteran subsequently appealed to the Court 
and, while that case was pending, the Veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the Veteran's claims for 
readjudication.  In an April 2010 Order, the Court granted the 
joint motion, vacated the Board's July 2009 decision, and 
remanded this case to the Board for readjudication.  Although the 
Board regrets any further delay in the resolution of the 
Veteran's claim, we find that additional development is needed 
before the claim can be decided on the merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.




REMAND

The Veteran's service treatment records (STRs) do not show any 
complaints or treatment related to his right knee.  At the March 
1972 entrance examination, June 1974 separation examination, and 
December 1975 Reserve enlistment examination his musculoskeletal 
system was found to be normal.  He indicated on a December 1975 
medical history form that he had never had a "trick" or locked 
knee.

The STRs show that in October 1973 the Veteran complained of 
painful calluses on both feet.  In January 1974 he complained of 
calluses and corns on his left foot.  He said that his combat 
boots caused pressure on his corns and that he had been using 
Freezone on them.  February 1974 treatment notes indicate that 
the Veteran had calluses on the dorsal areas of toes 2, 3 and 4 
of the left foot.  The calluses were scraped the following week.  
Later in February 1974 he was noted to have plantar verruca on 
the second metatarsal heads of both feet.  The June 1974 
separation examination and December 1975 reserve entrance 
examinations were normal, with no mention of any foot complaints 
or abnormalities.  The Veteran indicated on a December 1975 
medical history report that he had never had any foot trouble.

VA treatment records from 1976 to 1977 do not show any treatment 
or complaints related to the Veteran's right knee or feet.  At 
May 2001 VA treatment he reported having fallen during a 
parachute accident 25 years before, and he felt that his current 
right knee pain was related to that incident.  Bilateral bunions 
were also noted at May 2001 VA treatment.  A June 2001 MRI of the 
right knee from VA treatment showed an anterior cruciate ligament 
(ACL) tear, an oblique tear of the posterior horn of the medial 
meniscus, and severe osteoarthritis of the medial compartment and 
the medial patellar femoral compartment.  The Veteran said at 
September 2001 VA treatment that his knee pain had progressively 
worsened over the years with increased difficulty walking, going 
up and down stairs, and kneeling.

X-rays of the Veteran's feet, taken in November 2001 due to pain, 
showed no acute osseous injury or significant degenerative 
disease.  There was moderate heterozygous deformity in the left 
foot, mild hallux valgus deformity in the right foot, and 
bilateral minimum flatfoot deformity.  When the feet were 
examined at November 2001 treatment, he had bilateral hallux 
valgus deformities and calluses that were just above the bunions 
and on the heels.  VA treatment records show that he underwent a 
left bunionectomy in December 2001.  December 2001 X-rays of the 
left foot showed residuals of osteotomy of the first metatarsal 
head for hallux valgus correction, with anatomic alignment.  

The Veteran reported at a December 2001 VA physical therapy 
evaluation that he had initially seen a physician for pain after 
his right knee injury 26 years before, and was given medications.  
He said he had undergone a right bunionectomy in January 2002.  
March 2002 X-rays of the right foot showed anatomic alignment.  
At September 2002 VA treatment, the Veteran complained of 
irritation and pain.  He wrote on his April 2002 VA Form 9 that 
he had injured his knee during a night parachute jump, and was 
treated the next day at a clinic.

At May 2002 VA treatment it was noted that the Veteran had been 
using a brace and salicylate for his knee, which had been helping 
significantly, and he complained of painful calluses on both feet 
that he said had been present since his military service.  He 
said that his feet always hurt on the bottom, especially in the 
morning.  He also was bothered by flat feet, which were to be 
corrected with orthotics.  M.I.L., M.D., a VA treating physician, 
wrote in May 2002 that the Veteran suffered a right knee ACL and 
meniscal tear and that he had experienced problems with this 
since 1973.  He had been unable to perform his usual work for the 
past two years, and also underwent bunionectomies in November 
2001 and January 2002.  Dr. L felt that the Veteran would be 
disabled for over a year because of these disabilities.

In June 2002 the Veteran reported a right knee injury from a 
parachute landing 26 years before.  He said that he initially saw 
a physician for pain and was given medications, and that the knee 
pain had progressively worsened over the years with increased 
difficulty with ambulation and stairs.  October 2002 X-rays of 
the right foot showed anatomic alignment.

At March 2004 VA treatment the Veteran was noted to have knee 
myalgia associated with old trauma, and in April 2004 he was 
noted to have a right ACL tear from a parachute jump many years 
before, with residual pain.  The Veteran wrote in a March 2004 
statement that he had been planning on re-enlisting at the time 
of his injury but could not do so because of the pain.

At a June 2004 preoperative evaluation, the Veteran was found to 
be able to walk for half a block due to a leg injury from his 
military service.  July 2004 VA treatment notes indicate that the 
Veteran had injured his knee while he was a paratrooper, and had 
improved with therapy, which included wearing a hinged knee brace 
and a steroid injection.  In October 2004, it was noted that he 
had received another steroid injection for the knee, with relief.  

At October 2004 VA treatment the Veteran said that his foot 
orthotics had worn out.  He noted a recurrence of bilateral foot 
pain involving the lateral aspects and that he had not had 
podiatry treatment for two years.  In November 2004 he received 
VA podiatry treatment, and said his pain was resolved with 
orthotics, but that they were not working as well.  It was noted 
that he had been a paratrooper, and that the pain had developed 
27 to 28 years before, during his military service.  VA treatment 
notes indicate that he had another steroid injection for the knee 
in October 2006.

Regarding the duty to assist, the RO did not afford the Veteran a 
VA examination for his right knee and bilateral foot 
disabilities.  In this regard, the duty to assist requires that 
in deciding whether a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010).  

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In the present case, Dr. L opined that the Veteran has had 
problems with his right knee since 1973.  This is competent 
evidence of whether there is a causal connection related to the 
Veteran's active service.  The evidence is not sufficient to 
resolve the claim on appeal, however, because Dr. L's opinion 
does not contain the requisite detail, to include discussion of 
in-service problems and a rationale for the positive nexus 
statement, to permit reliance upon it in deciding this case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Furthermore, the 
Veteran is competent to report that he has had pain in the right 
knee since injuring himself during a parachute jump during his 
active service.   See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  His lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a) (2010), 3.159(a); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
Therefore, in order to satisfy the remand from the Court, the 
Board finds that the evidence of record warrants an examination 
under 38 C.F.R. § 3.159(c) and McLendon.  

As to the Veteran's bilateral foot disability, the STRs show that 
he was treated for calluses and corns.  Furthermore, the 
treatment records discussed above show that he has been treated 
for his feet since 2001.  The Veteran has stated that he has had 
pain in his feet since his active service, and he is competent to 
report pain and other symptoms.  See e.g., Layno, supra.  As with 
the right knee, the Veteran's lay statements regarding his feet 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra; Buchanan, supra.  However, there 
are no opinions of record regarding whether there is a nexus 
between the bilateral foot disability which the Veteran currently 
has and his in-service foot disability.  As above, the Board 
finds that a VA medical opinion must be obtained before this 
claim can be decided on the merits.  See 38 C.F.R. § 3.159(c) and 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
additional evidence, not already of record, 
which pertains to his claims for service 
connection for a right knee disability and 
bilateral foot disability, and, if necessary, 
provide authorization to enable the RO to 
obtain such evidence.  Invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the types of evidence 
that it is his ultimate responsibility to 
submit.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or the 
time period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA examination to evaluate 
his right knee disability and bilateral foot 
disability.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the Veteran's documented medical history and 
contentions regarding his right knee and his 
feet.

a.  All appropriate tests and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and 
all clinical findings should be reported 
in detail.

b.  The examiner should diagnose the 
current disabilities in the Veteran's 
right knee and both feet.

c.  As to each disability so diagnosed, 
the examiner should then specifically 
state whether it is at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) that such current 
disorder is causally related to any in-
service event, injury, or treatment, or 
whether such a relationship to service 
is unlikely (i.e., less than a 50 
percent probability), with the rationale 
for any such conclusion set out in the 
report.

d.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  If the examiner cannot 
answer any question in the case without 
resorting to unsupported speculation, 
the examiner should so state, and 
explain why that is so.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

